Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 12, 2018

The Court of Appeals hereby passes the following order:

A19A0561. ROY BOONE BRIGHT v. THE STATE.

      Roy Boone Bright was charged with burglary and theft. Bright represented
himself at trial after which a jury found him guilty. In October 2017, the trial court
granted Bright a new trial. Thereafter, Bright filed a motion for speedy trial, which
the trial court denied as untimely. Bright filed an application for discretionary appeal
from this ruling, which this Court granted on April 12, 2018. See Case Number
A18D0394. The order directed Bright to file a notice of appeal within 10 days of the
date of the order. See OCGA § 5-6-35 (j). Bright filed his notice of appeal on April
24, 2018, twelve days after the entry of the order. The State has filed a motion to
dismiss the appeal as untimely.
      The timely filing of a notice of appeal is an absolute requirement to confer
jurisdiction on this Court. White v. White, 188 Ga. App. 556, 556 (373 SE2d 824)
(1988). Because Bright failed to file a notice of appeal within 10 days of the order
granting the discretionary application, the notice of appeal is untimely. Accordingly,
the State’s motion to dismiss is hereby GRANTED and this appeal is DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/12/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.